Title: John Quincy Adams to John Adams, 20 May 1784
From: Adams, John Quincy
To: Adams, John



Hon’d Sir
London May 20th. 1784

I have been looking out for lodgings, yesterday and this day, and have at length found a bed Room, in the House, where Mr. Smith lodges; and as he intends to go into the Country next week, I shall then take those Rooms which he now occupies. Captain Calohan, is expected every day, and it is very probable that within a fortnight, I shall hear from our Ladies.
I have not seen Mr. Stockdale yet, nor our books, as all my time has been taken up in looking after lodgings, but to morrow morning I shall go and see, in what state they are; Mr. Lawrence, is in the lodgings at present, but intends to sail, for America, in about a fort’night; he is chosen member of Congress for S.C. with Messrs. Jacob Read, Alex. Gillon, J. Bull, and C. Pinckney. The Delegates for N.Y. are Messrrs. A. M:Dougal, J. Lansing, Ephraim Paine, Walter Livingston and C. De Witt. This is all the News I could find in a Charlestown, Newspaper, of the 30th. of March.
I shall go and hear the debates in the house of Commons in the beginning of the week, if (as I hope,) I find any body to introduce me. I went this morning to see Mr. Jackson but he was not within, when I called upon him; I saw Mr. Gorham this morning at the Coffee House, he intends, I believe, sailing soon, for America.

Your Dutiful Son.
J. Q. Adams

